Citation Nr: 1328817	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  11-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams



INTRODUCTION

The Veteran served on active duty from May 1946 to May 1949 and from August 1949 to October 1952.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but in June 2013 he withdrew his request.

The Board observes that the claims were previously characterized as entitlement to service connection for a bilateral hip disability; a bilateral leg condition, limited range of motion; and legs, lower extremities, burning, itching, falling asleep, and tingling.  However, for the sake of clarity and to avoid potential confusion, the Board has recharacterized the issues so they include the issue of entitlement to service connection as secondary to service-connected disability, and combined the issues of entitlement to service connection for a bilateral leg disorder into one issue, as shown on the title page of this Remand.  The Board finds that there is no prejudice to the Veteran in taking such action since he is still able to pursue service connection for any current disorder of the hips or legs, to include as secondary to service-connected disability.  

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that the claims for service connection for a bilateral leg and hip disabilities must be remanded for further evidentiary development and to ensure due process, for reasons explained below.

As an initial matter, the most recent VA treatment records that have been associated with the Veteran's Virtual VA electronic claims file are dated in October 2012.  Accordingly, as any records of VA treatment since October 2012 might contain information relevant to the Veteran's claims on appeal, on remand, they must be secured and associated with the record.  38 C.F.R. § 3.159(c)(2), (c)(3) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

With regard to the merits of the claims, the Veteran contends that he has bilateral hip and leg disabilities that are related to an in-service motor vehicle accident that occurred in June 1952.  On VA joints examination in November 2009, the examiner diagnosed degenerative joint disease arthritis of the Veteran's hips and knees which the examiner opined were not related to the in-service motor vehicle accident.  At the VA peripheral nerves examination that same month, the examiner diagnosed clinical findings compatible with spinal stenosis and diabetic nephropathy.  However, a review of the VA and private treatment records and earlier VA examinations suggests that the Veteran's bilateral hip and leg complaints may be related to his service-connected lumbar spine disability.  Specifically, on VA spine examination in April 1994, the examiner noted minimal tenderness in both buttocks and sciatic notch regions.  On VA spine examination in December 2002, the examiner noted the Veteran's complaints of intermittent episodes of sharp pain which radiated to the right hip and numbness and pain along the lower extremities.  Accordingly, the November 2009 VA examinations are inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, a VA examiner should be asked to review any and all pertinent records and then provide an opinion as to whether the Veteran has any bilateral hip or leg disabilities that are directly related to his service or as secondary to his service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with notice of how to substantiate a claim for secondary service connection in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice with respect to 38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent medical records and associate them with the physical OR virtual claims file, to include associating with the claims folder all pertinent VA treatment records dated from October 2012, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran should be informed in writing.

3.  Then, schedule appropriate VA examinations or evaluations to determine the nature and etiology of any current bilateral leg and hip disabilities.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

With regard to the Veteran's hips:

(a)  Diagnose any current bilateral hip disability, including degenerative arthritis.

(b)  Is it at least as likely as not (50 percent or more probability) that any current bilateral hip disability, including degenerative arthritis, was incurred in service, including an in-service motor vehicle accident in June 1952?  The examiner is requested to specifically consider and address the Veteran's statements regarding the incurrence of a bilateral hip disability, a post-service motor vehicle accident in 2004 and related complaints of right hip pain, the Veteran's statements regarding the continuity of symptomatology, and the November 2009 VA examination and opinion. 

(c)  Is it at least as likely as not (50 percent or more probability) that any current bilateral hip disability is proximately due to or was aggravated by the Veteran's service-connected lumbar spine disability?  If so, the examiner should quantify the extent of aggravation, if possible, or explain why quantification is not possible.

      With regard to the Veteran's bilateral leg disability:

	(a)  Diagnose any current bilateral leg disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any current bilateral leg disability was incurred in service, including an in-service motor vehicle accident in June 1952?
The examiner is requested to specifically consider and address the Veteran's statements regarding the incurrence of a bilateral leg disability, his statements regarding the continuity of symptomatology, and the November 2009 VA examination and opinion.  The examiner is also requested to consider the Veteran's complaints of limited motion, burning, itching, numbness, and tingling in the lower extremities.

(c)  Is it at least as likely as not (50 percent or more probability) that any current bilateral leg disability is proximately due to or was aggravated by the Veteran's service-connected lumbar spine disability?  If so, the examiner should quantify the extent of aggravation, if possible, or explain why quantification is not possible.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

